In The
                 Court of Appeals
   Sixth Appellate District of Texas at Texarkana


                      No. 06-20-00092-CV



              HAIGHT FAMILY, LLC, Appellant

                               V.

WHITE BLUFF PROPERTY OWNERS ASSOCIATION, INC., Appellee




             On Appeal from the 66th District Court
                       Hill County, Texas
                 Trial Court No. CV446-18DC




          Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       The parties have filed a motion seeking to abate this matter to the trial court for purposes

of effectuating their settlement agreement. We grant the parties’ motion and hereby abate the

appeal to the trial court until July 19, 2021. See TEX. R. APP. P. 42.1(a)(2)(C).

       If the settlement has been effectuated by July 19, the appellant is instructed to file a

motion to reinstate and dismiss the appeal in accordance with the parties’ settlement agreement.

If the settlement agreement has not been effectuated by July 19, the appellant is instructed to file

a report informing this Court of the status of the matter and requesting any necessary extension

of the abatement.

       IT IS SO ORDERED.


                                              BY THE COURT

Date: April 19, 2021




                                                 2